EXHIBIT 10.03
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. NEITHER THE WARRANT NOR THE SHARES MAY BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS WARRANT
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN THIS WARRANT
OR THE SHARES ISSUABLE HEREUNDER.


MacroSolve, Inc.


Series B Warrant to Purchase Common Stock
 

Issuer:   MacroSolve, Inc.     Class of Stock: Common Stock     Issue Date:
,2010     Expiration Date:  December 31, 2015     Holder:       

 
THIS WARRANT TO PURCHASE COMMON STOCK, $0.01 par value per share, of MacroSolve,
Inc. (the “Company”) is being issued in conjunction with the Convertible
Debentures Series 2010 (“Debentures”) issued the Company to the holder named
above (“Holder”).


1.           Warrant.


The Company hereby grants to Holder the right to purchase _________ [calculate
and insert 50% of conversion shares for Debenture upon issue] shares of the
Company’s Common Stock (the “Shares” or “Warrant Shares”).  This Warrant shall
expire and Holder shall no longer be able to purchase the Warrant Shares on the
Expiration Date provided above.


2.           Exercise.
 
a.           Method of Exercise.  Holder may exercise this Warrant in whole and
not in part, by delivering a duly executed Warrant Notice of Exercise in
substantially the form attached as Appendix 1 to the principal office of the
Company.
 
b.           Delivery of Certificate.  As promptly as practicable after the
receipt of the Warrant Notice of Exercise, but in any event not more than three
(3) business days after the Company’s receipt of the Warrant Notice of Exercise,
the Company shall issue the Shares and cause to be mailed for delivery by
overnight courier.
 
c.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, or surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor.
 
d.           Exercise Price.  The Exercise Price of this Warrant shall be $_____
[volume weighted average price for 5 days before issue to be calculated and
inserted] for each Warrant Share. The Exercise Price shall be changed in
accordance with Section III.
 
 
 
1

--------------------------------------------------------------------------------

 


3.              Adjustment to the Shares.


              The number of Warrant Shares purchasable upon the exercise of this
Warrant and the Exercise Price shall be subject to adjustment from time to time
upon the occurrence of certain events, as follows:


           a.           Definitions.  The capitalized terms in this Section 3
shall have the meaning hereinafter provided.


Adjustment  Fraction:  The  Adjustment  Fraction applicable  with  respect to
any Stock Dividend or Reverse Stock Split shall have (i) a numerator equal to
the number of shares of Common Stock outstanding immediately prior to the
effective time of such Stock Dividend or Reverse Stock Split and (ii) a
denominator equal to the number of shares of Common Stock outstanding
immediately after giving effect to such Stock Dividend or Reverse Stock Split.


 Reverse  Stock  Split:  Any  of  the  following
occurrences  shall  be  deemed  to be a "Reverse Stock Split": (i) any amendment
to the Company's Certificate of Incorporation which shall have the effect of
reducing the number of shares of Common Stock held by every holder of the Common
Stock by the same proportion without providing for any distribution of anything
of value to such holders in exchange for the shares lost by reason of such
occurrence and (ii) any other occurrence which shall be similar in its
substantive effect to the occurrence specified in clause (i) of this sentence.


Stock  Dividend:  Any of the following  occurrences shall  be  deemed  to be
a  "Stock Dividend": (i) any distribution of shares of Common Stock pro rata to
the holders of outstanding Common Stock in order to effect a stock dividend or
stock split, (ii) any stock split or other subdivision of the Common Stock
effected by means of an amendment to the Company's Certificate of Incorporation
or otherwise, or (iii) any other occurrence which (A) shall have the effect of
increasing by the same proportion the number of shares of Common Stock held by
every holder of Common Stock issued in connection with such occurrence or (B)
shall otherwise be similar in substantive effect to any of the occurrences
specified in clause (i) or clause (ii) of this sentence.
 
b.         Exercise Price Adjustment.    Immediately after the effective time
for any Stock Dividend or Reverse  Stock Split, the Exercise Price shall change
to the product derived by multiplying (i) the Conversion Price in effect
immediately prior to such effective time by (ii) the Adjustment Fraction
applicable with respect to such Stock Dividend or Reverse Stock Split.


            c.         Fundamental Change,
 
(1)    Definition.   For  purposes  of this Warrant,  a  "Fundamental
Change"  shall  be  deemed  to have occurred if there shall be: (i) any
consolidation to which the Company shall be a party, (ii) any merger in which
the Company shall not survive, (iii) any merger in which the Common Stock
outstanding immediately prior to such merger shall be exchanged for or converted
into any cash, securities or other property shall be issued with respect to the
Common Stock outstanding immediately prior to such merger, (iv) any complete
liquidation of the Company or (v) any partial liquidation of the Company for
which the approval of the Holder of Common Stock is required or which is
involuntary.


                         (2)  Conditional Conversion Election. In connection
with any Fundamental Change, the Holder shall have the right at any time before
such event shall actually occur to make a conditional election (i) to exercise
this Warrant as the Holder shall desire into Common Stock if such event shall
actually be consummated and to participate in such event as if the holder had
held such Common Stock on the date as of which the Holders of Common Stock
entitled to participate in such event shall be selected but (ii) not to exercise
this Warrant if such event shall not be consummated. This Warrant converted
pursuant to any conditional election made pursuant to rights granted in this
subsection 3.c.2 shall be deemed to have been converted on the record date (or
if there be no record date, the point in time) used to determine the holders of
Common Stock entitled to participate in the Fundamental Change or other event
giving rise to such conditional election.
 
(3)   Fundamental Change Adjustment.  As a condition  to the  consummation  of
any Fundamental  Change,  lawful and  adequate provision shall be made whereby
the Holder, if such Holder shall not make a conditional conversion election
pursuant to subsection 3.c.2, will immediately after the consummation of such
Fundamental Change have the right to exercise this Warrant into such shares of
stock, securities or assets which such Holder could have received in such
Fundamental Change if such Holder had made a conditional exercise of this
Warrant pursuant to subsection 3.c.2. In each such case appropriate provision
will be made with respect to such Holder's rights and interests to the end that
the provisions of Section 3 shall thereafter be applicable in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
of this Warrant to provide such Holder with protections after such Fundamental
Change substantially equivalent to the protections provided by this Section III
prior to such Fundamental Change.
 
 
2

--------------------------------------------------------------------------------

 


 
d.     Purchase Rights.  If at any time the Company grants, issues or sells any
options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock,
except for the sale of the Convertible Debentures and Warrants (the "Purchase
Rights"), then the Holder of this Warrant shall be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon exercise of this Warrant immediately before the
date on which a record shall be taken for the grant, issuance or sale of such
Purchase Rights or, if no such record shall be taken, the date as of which the
record Holders of Common Stock shall be determined for the grant, issue or sale
of such Purchase Rights.


             e.        Distribution Rights.  If at any time the Company makes
any distribution pro rata to the record Holders of Common Stock in property
other than cash ("Distribution Rights"), then the holder of this Warrant shall
be entitled to acquire, upon the terms applicable to such Distribution Rights,
the aggregate Distribution Rights which the Holder could have acquired if the
Holder had held the number of shares of Common Stock acquirable upon exercise of
this Warrant immediately before the date on which a record shall be taken for
the grant, issuance or sale of such Distribution Rights, or, if no such record
shall be taken, the date as of which the record Holders of Common Stock shall be
determined for the grant, issue or sale of such Distribution Rights.


             f.           No Impairment.  The Company shall not, by amendment of
its articles of incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out all of the provisions of
this Warrant and in taking all such action as may be reasonably necessary or
appropriate to protect Holder's rights hereunder against impairment.  If the
Company takes any action affecting its Common Stock other than as described
above that adversely affects Holder's rights under this Warrant, the Exercise
Price shall be adjusted downward and the number of Shares issuable upon exercise
of this Warrant shall be adjusted upward in such a manner that the aggregate
Exercise Price of this Warrant is unchanged.
 
g.          Fractional Shares.  No fractional Shares shall be issuable upon the
exercise of this Warrant, and the number of Shares to be issued shall be rounded
down to the nearest whole Share.


           h.           Certificate as to Adjustments.  Upon any adjustment of
the Exercise Price, the Company, at its expense, shall compute such adjustment
and furnish Holder with a certificate of its Chief Financial Officer setting
forth such adjustment and the facts upon which such adjustment is based.  The
Company shall, upon written request, furnish Holder a certificate setting forth
the Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.


           i.           No Rights of Shareholders.  This Warrant does not
entitle Holder to any voting rights or any other rights as a shareholder of the
Company prior to the exercise of Holder’s right to purchase Shares as provided
herein.


4.              Representations and Covenants of the Company.


a.      Representations and Warranties.  The Company hereby represents and
warrants to Holder that all Warrant Shares which may be issued upon the exercise
of the purchase right represented by this Warrant shall, upon issuance, be duly
authorized, validly issued, fully paid and nonasessable, and free of any liens
and encumbrances.


 b.     Information Rights.  So long as Holder holds this Warrant, the Company
shall deliver to Holder (a) promptly after mailing, copies of all notices or
other written communications to the shareholders of the Company, (b) within
ninety (90) days of their availability, the Annual Report on Form 10-K filed
with the Securities and Exchange Commission (“SEC”), and (c) within forty-five
(45) days after the end of each fiscal quarter or each fiscal year, the
Company's quarterly report to Form 10-Q filed with the SEC.


           c.           Reservation of Warrant Shares.  The Company has reserved
and will keep available, out of the authorized and unissued shares of Common
Stock, the full number of shares sufficient to provide for the exercise of the
rights of purchase represented by this Warrant.


5.              Representations and Covenants of the Holder.


a.      Private Issue.  Holder understands (i) that the Shares issuable upon
exercise of Holder's rights contained in the Warrant are not registered under
the Securities Act of 1933, as amended, (the “Act”) or qualified under
applicable state securities laws on the ground that the issuance contemplated by
the Warrant will be exempt from the registration and qualifications requirements
thereof, and (ii) that the Company's reliance on such exemption is predicated on
Holder's representations set forth in this Article V.


 b.     Financial Risk.  Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.


 c.     Risk of No Registration.  Holder understands that if the Company does
not register with the SEC pursuant to Section 12 of the Act, file reports
pursuant to Section 15(d) of the Securities Exchange Act of 1934 (the "1934
Act"), or if a registration statement covering the securities under the Act is
not in effect when it desires to sell the Warrant Shares may be limited and the
Holder therefore required to hold such securities for an indefinite period.


 d.     Accredited Investor.  Holder is an “accredited investor,” as such term
is defined in the federal securities laws.  The representations and warranties
in the Subscription Agreement executed by the Holder in connection with this
investment (“Subscription Agreement”) are true and correct.
 

 
 
3

--------------------------------------------------------------------------------

 
 
6.              Miscellaenous.


 a.     Term.  This Warrant is exercisable, in whole or in part, at any time and
from time to time on or after the Conversion Date and on or before the
Expiration Date set forth above.


 b.     Compliance with Securities Laws on Transfer.  This Warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is to an affiliate of Holder.


c.      Transfer Procedure.  Holder shall have the right without the consent of
the Company to transfer or assign in whole or in part this Warrant and the
Warrant Shares. Holder agrees that unless there is in effect a registration
statement under the Act covering the proposed transfer of all or part of this
Warrant, prior to any such proposed transfer the Holder shall give written
notice thereof to the Company (a "Transfer Notice").  Each Transfer Notice shall
describe the manner and circumstances of the proposed transfer in reasonable
detail and, if the company so requests, shall be accompanied by an opinion of
legal counsel, in a form reasonably satisfactory to the Company, to the effect
that the proposed transfer may be effected without registration under the Act.


 d.     Notices, Etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be delivered personally or by
a nationally recognized overnight courier service, and shall be deemed given
when so delivered personally, or by overnight courier service as follows:
 

if to the Company, to: MacroSolve, Inc.   1717 South Boulder Ave.   Suite 700  
Tulsa, OK  74119   Attention: Chief Executive Officer     if to the Holder, to:
The address shown in the Holder’s Buyer Signature Page to the               
Subscription Agreement

 



or at such other address as the Company shall have furnished to the
Holder.  Each such notice or other communication shall for all purposes of this
agreement be treated as effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of its receipt or five
(5) days after the same has been deposited in a regularly maintained receptacle
for the deposit of the United States mail, addressed and mailed as aforesaid.


 e.     Counterparts.  This agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Facsimile execution shall be deemed originals.


 f.      Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


g.      Attorney’s Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.


 h.     Governing Law; Dispute Resolution.  This Warrant shall be governed by
and construed in accordance with the laws of the State of Oklahoma, without
giving effect to its principles regarding conflicts of law. Any dispute
concerning this Warrant, the Warrant Shares or the investment of Holder in the
securities of the Company, including a dispute about whether the dispute is
subject to arbitration, shall be resolved in arbitration in Tulsa, Oklahoma,
under the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”) by a single arbitrator selected by the Company from the AAA’s panel of
arbitrators.


 IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant to
Purchase Common Stock to be executed and delivered on the date first above
written.
 

 
MacroSolve, Inc.
         
 
By:
/s/        Clint H. Parr       Chief Executive Officer          

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
APPENDIX 1
WARRANT NOTICE OF EXERCISE


              1.              The undersigned hereby elects to purchase _____
shares of the Common Stock of MacroSolve, Inc. pursuant to the terms of the
Warrant issued by MacroSolve, Inc. on ­­­­­­______, 2010.


              2.              Please issue a certificate or certificates
representing said shares in the name of the undersigned or in such other name as
is specified below:
 
 

                            (Name and Address)  


 
              3.              The undersigned restates and affirms the
representations and covenants set forth in Section 5 of the Warrant effective as
of the date of exercise of the Warrant.
 
 

      (Signature)           (Date)    

 

 



5